Citation Nr: 9916516	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a fungal skin disorder of the hands, feet, and 
neck, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
November 1966.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a fungal skin disorder of the hands, feet, and neck, 
claimed as due to Agent Orange exposure.  The veteran 
submitted a notice of disagreement with that rating decision 
in February 1997.  In March 1997, he was provided with a 
statement of the case.  His substantive appeal was received 
in April 1997.

The Board notes that the veteran initially claimed service 
connection for a skin condition due to Agent Orange exposure 
in October 1984 and his claim was denied by an April 1985 
rating decision.  However, in Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 
1989), a United States District Court (District Court) voided 
all benefit denials under 38 C.F.R. § 3.311a, the "dioxin" 
(Agent Orange) regulation, which was promulgated under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542 (1984), codified in 
pertinent part at 38 U.S.C.A. § 1154(a) (West 1991).  
Therefore, in regard to the issue of service connection due 
to Agent Orange exposure, the question of the finality of the 
April 1985 rating decision need not be considered.  The claim 
may be addressed on the merits by the Board, without further 
reference to the April 1985 rating decision.

However, the Board further notes that the veteran again 
claimed service connection for a skin condition involving his 
right hand, feet and neck due to Agent Orange exposure in 
March 1990.  That claim was deferred pending the issuance of 
new regulations in accordance with Nehmer, supra.  Service 
connection for a skin disorder secondary to Agent Orange was 
subsequently denied by an April 1994 rating decision.  The 
veteran was provided with notification of that rating 
decision and his appellate rights and he did not appeal.  The 
April 1994 rating decision became final as it was not 
appealed by the veteran.

The Board notes that the RO has characterized the veteran's 
pending claim certified for appeal as one of entitlement to 
service connection for a fungal skin disorder of the hands, 
feet, and neck, claimed as due to Agent Orange exposure.  The 
RO did not consider the finality of the April 1994 rating 
decision.  However, given the final April 1994 rating 
decision, the Board finds that the issue is more properly 
characterized as whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
fungal skin disorder of the hands, feet, and neck, claimed as 
due to Agent Orange exposure.  Accordingly, the Board has so 
characterized the issue as indicated on the title page 
hereinabove.

Finally, we note that within his substantive appeal, the 
veteran requested a hearing on appeal before a VA hearing 
officer, which was scheduled for May 8, 1997.  Notification 
of the scheduled hearing was sent to the veteran in a letter 
dated April 24, 1997.  The veteran requested the cancellation 
of the scheduled hearing and then requested a rescheduling.  
The requested hearing was scheduled a second time for June 
30, 1997.  Notification of the scheduled hearing was sent to 
the veteran in a letter dated June 3, 1997.  The veteran 
again requested the cancellation of the scheduled hearing.  
The record indicates that the veteran then withdrew his 
hearing request and requested that his appeal proceed.


REMAND

As noted above, service connection for a skin disorder, 
claimed as due to Agent Orange exposure, was previously 
denied by the RO in a rating decision of April 1994.  Under 
applicable legal criteria, the April 1994 rating decision was 
final.  The record reflects that the veteran received notice 
of the rating decision and his appellate rights but failed to 
file an appeal within one year of notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  However, a claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board's review of the record reveals that the RO failed 
to specifically determine whether the veteran had submitted 
evidence to warrant reopening his previously denied claim of 
service connection.  Nor did the RO provide the veteran and 
his representative with the relevant laws and regulations 
pertaining to reopening a claim or submitting new and 
material evidence in the March 1997 statement of the case.  
Instead, the RO provided the veteran with the laws and 
regulations pertaining to service connection and considered 
the case on the merits.

Prior to Board review, and in order to fairly consider the 
issue of new and material evidence, the appellant must be 
fully apprised of the applicable law and regulations.  
38 C.F.R. § 19.29 (1998) requires that a statement of the 
case must be complete enough to allow the appellant to 
present written and/or oral argument before the Board, and it 
must contain, in pertinent part, a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  As the requirements of 38 C.F.R. § 19.29 have 
not been satisfied by the RO, a remand is required in order 
to ensure due process to the veteran.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should undertake any further 
warranted development and readjudicate 
the veteran's request for compensation 
benefits on the basis of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for a fungal skin disorder of the hands, 
feet, and neck, claimed as due to Agent 
Orange exposure, which was previously 
denied by an April 1994 rating decision.

2.  If the determination remains denied, 
the RO should provide the veteran and his 
representative, with a supplemental 
statement of the case, which specifically 
addresses the issue of whether the 
veteran has submitted new and material 
evidence to warrant reopening his claim 
of service connection.  The supplemental 
statement of the case should contain all 
relevant laws and regulations in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.29, 19.31.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to ensure due 
process to the veteran.  No action is required by the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


